The Attorney              General           of Texas
JIM MAnOX                                           Dewmber     13, 1984
Attorney Cienerrl


suprem cowl 8ulldlng            Mr. Clayton T. Carrinon                            Opiulon   No.    .11i-2&8
p. 0.60x 12548                  Executive Director
 AUSllh T-x. IQll- 2na          Rmployece Rttircmewt System                        Re:       Whether members of a public
 512147,2501                       of Texar                                        body ary meet to receive      inform-
 trl.1 9lw57l1x7
 Tslecopisr 5W475-0255
                                P. 0. Box 13207                                    tton    end lsk questions      vithout
                                Austin, Texas.    79711                            violating     the Open Reetlags    Act,
                                                                                   lrticlt    6252-17, V.I.C.S.
 714 Jackron. Sultr 100
 Dslkr. TX. 752Q245w
                                Dear klr.   Garrison:
 214l7426944 ,

                                      You have requested        our opinion      regarding    vhether     members of a
 4824 Albwts An.. Suile 160     governing body msy meet without           complying with the Opeu Meetlugs Act
 El Paso.lx. 7vw52793           to receive   lnforsatlon      and to ask question&            You indiutt        that the
 915f%..33yor                   board of    trustees     of     the   Dmployttr     Retirement      System     find6    it
c-1;                            necessary   occ~8ic~nally      to meet vltb        particular     lndividwls         to be
 LOI Trxrr.Suiie700             informed about spw:lfLc       Patters    over which the board her jurisdiction.
  wous1on.TX. 77002.3111        On these occasiour~,     the boerd mtmbtrs usually             ask questions        of the
  7lY2235555                    individual   provitll.np    ioformetlon.        Tou ask whether         the   board asi
                                conduct such meetings vithout         opening    them to the general        public.
  ace 9irordrsy. SUIIS312
  LubBcch.lx. 79ull.3479
                                     -nee t ing”  Is defined          in      section        l(a)    of     article       6252-17.
  boM47.5235                    V.T.C.S.)   the Open Meetiligs       Act.    eo

                                              eny deliberetion     between l quorum of member8 of a
  43W N. lenlk Sulls 8
  YcAnM, lx 75%1.1595
                                              governsental     body at which any public buslntsr        or
  512se2454                                   public policy over uhfeh the Rovernmentel body his
                                              aupervjsioo    or control   io discursed   or considered.
                                              or at which my formal action        is tsken.
   200 Main Plaza. Sultc 400
   San Anlmlo. TX. 75205.2797
   512J2254191
                                 In The Pea Picker,         Inc. v. Reagan. 632 S.U.2d              674 (Tu.          App. - Tyler
                                 1982. wit      rcf’d u.r.e.1.       the court considered           whether     l     meeting held
                                 by the Rcnderacn           Couury Comolssloncra          Court       for   the purpose           of
                                 “hewing     reporta    from agents end cmployecr” ua6              l  “meeting” ulthfn          the
                                 tenss of article        6252-17. V.T.C.S.         The trial        court,   la granting         the
                                 county’s     motfon     for    nuxuary    judgment.     found       that      the     meeting    in
                                 qucetioa      var    Ilot    .    “mce t ing”    under     the       statute          because   no
                                 “dcliberntion”      had occurred.          “Deliberation”          18 defined          In section
                                  l(b) of the act pi;




                                                                      p.    1110
            l   verbal    exchengt bttvew   t quorum of aambbrs of l
            g o ver nmenr ~l    body ttrempting    fo  arrive  at t
            dtcirioa      on my public bwlaets.

      The tppellatt  court concluded    that sumary judgmeaf vex Improper
because l feet Issue existed as (,a~whether dtllber~tion            had fo fact
occurred during he ntetlog in queritlw.         The appellate   court did not,
however.   question  chr trial  court’s    conclusion    rbac a “mtetlng”      for
purpotte of article   6252-17 occurs only vhert       there it “dtllberttioo.”
Lt.,   *a verbal txchaoge betvttn    t quorum of umbtr8.”

        We tgrto with rhe rdal            coum’s     coosrructtoa      of lrrlcle     6252-17
in Tbe Pu Plcknr,           Inc. v. Reagan, w                IO our opinloo,       l weting
It a “outlog”          at dtfloed      by ttc:::too l(a)      of that     statum     ooly in
thou     luscanctt     in vhfch a “verbtl        exchange” occurs between or among a
quonm of rabtrt          of a govtruneotal         body.   If the board members merely
Sirceo to lod ask questions               of am. individual       providing    lnfomtloa.
and no dircusalon           talcs     phct     between board msmbern,          there it no
“dellbtrrcion”        end beoct oo “mtttlng”         for purponen of artlclo         62.52-17.
In such fnotaoceo.         ehe board may cowtoe without             ldr ittlng   the general
public.       We conclude       that members of l governante                 body mey noC
vlthout      coaplylng    vlth     tbt Open Mcwtlngr Act          to receive     loformation
 and to ask qutsriona.            lo long      as no dlocussioo        of public     butloets
 takes    place     betutto     umber&         Set ACtormy        General    Opinion     g-785
 (1976).      But cf. art. 6252-17. ee=caoe 3 end 4. We cation,                      however,
 that    chelipttvetn             “dellbtraticnw      and “non-deliberatloQ           it very
 tltin.    Therefore.      ln order to avcld violating               tht wt. whether by
 inadvertence or oLhtzwlst,            a govtrnneotel body should err on the side
 of uutiot       In determining       whether to open to the public t convocation
 like the OIU described          here.
                  I
                                          S’U M II A R T
                                         ---
                  Tkt here          of l govtrwsotal    body uy meet to
              receive    inforastlon      god to ttk questions,  without
              violeriag     trtlclt    6252-17, V.T.C.S.,   M long as no
              discussion      of gubllc    business  take. place between
              hers       during such mttHc.g.




                                                    A
                                                   .1’
                                                      very truly


                                                              &I
                                                                   your



                                                   I-- J I I4 MATTOX
                                                       Attorney
                                                                           ,




                                                                 General of Texar

 TOI4GREEN
 First   Aseistsot       Attorney   General




                                              p.    1111
nt.   Clayton   T. Cnrrison      - Pqc     3       (J?I-248)




DAVIDR. RICHARDS
Exacutivc Amlstmt Attotmy                General

RlCK CILPIN
Chairman, Opinion      Comlttu

Prepared    by Rick Gilpin
hristaat     Attorney General.

APPROVED:
OPINIONCO!WlTEE

Rick Gilpin,   Chairman
Colin Carl
Suua Carriaon
Tony cu1110ry
JL Moellinger
Jennifer  Rig(la
Nancy Sutton